DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,024,626 (hereinafter ‘626). Although the claims at issue are not identical, they are not patentably distinct from each other because:	With respect to claim 1, claim 1 of ‘626 recites a structure, comprising: a substrate; a plurality of active portions disposed over the substrate; a plurality of polarization modulation portions each of which is disposed on a corresponding one of the plurality of active portions; and a plurality of transistors each of which comprises a source region, a drain region, and a gate structure formed on a corresponding one of the plurality of polarization modulation portions, wherein a threshold voltage of each of the plurality of transistors has a fixed value, and threshold voltages of the plurality of transistors have in total at least three different fixed values.	With respect to claim 2, claim 2 of ‘626 recites wherein: the plurality of transistors are high electron mobility transistors to be used in a same multi-stage driver circuit.	With respect to claim 3, claim 3 of ‘626 recites wherein the plurality of transistors comprises: a first transistor having a first threshold voltage; a second transistor having a second threshold voltage that is lower than the first threshold voltage; and a third transistor having a third threshold voltage that is lower than the second threshold voltage.	With respect to claim 4, claim 4 of ‘626 recites wherein: the first transistor and the second transistor are different in terms of a first manner selected from a group of manners including: different gate materials, different materials of corresponding polarization modulation portions, different thicknesses of corresponding active portions, different material compositions of corresponding active portions, and different structures of corresponding active portions; and the second transistor and the third transistor are different in terms of a second manner selected from the group of manners, wherein the first manner is different from the second manner.	With respect to claim 5, claim 5 of ‘626 recites wherein: at least two of the first transistor, the second transistor and the third transistor are different in terms of at least two manners selected from a group of manners including: different gate materials, different materials of corresponding polarization modulation portions, different thicknesses of corresponding active portions, different material compositions of corresponding active portions, and different structures of corresponding active portions.	With respect to claim 6, claim 6 of ‘626 recites wherein: the different gate materials are metal materials with different work functions; the different materials of corresponding polarization modulation portions are gallium nitride (GaN) doped by different p-type doping material selected from column I and column II elements; the different material compositions of corresponding active portions are aluminum gallium nitride (AlGaN) with different Al proportions; and the different structures of corresponding active portions comprise: (a) a graded structure that includes a plurality of sub-layers each of which comprises AlGaN with a different Al proportion and (b) a homogeneous structure that comprises AlGaN with a single constant Al proportion.	With respect to claim 7, claim 7 of ‘626 recites a channel layer formed over the substrate and below the plurality of active portions, wherein: the channel layer comprises a first III-V semiconductor material; and the plurality of active portions comprises a second III-V semiconductor material that is different from the first III-V semiconductor material.	With respect to claim 8, claim 8 of ‘626 recites wherein: the first III-V semiconductor material comprises gallium nitride (GaN); and the second III-V semiconductor material comprises aluminum gallium nitride (AlGaN).	With respect to claim 9, claim 9 of ‘626 recites a circuit, comprising: a plurality of transistors each of which comprises: a source, a drain, a gate and a polarization modulation portion, wherein: the plurality of transistors are formed on a same semiconductor wafer including a plurality of active portions, the polarization modulation portion of each of the plurality of transistors is disposed on a corresponding one of the plurality of active portions, a threshold voltage of each of the plurality of transistors has a fixed value, and threshold voltages of the plurality of transistors have in total at least three different fixed values.	With respect to claim 10, claim 10 of ‘626 recites wherein the plurality of transistors comprises: a first transistor having a first threshold voltage; a second transistor having a second threshold voltage that is lower than the first threshold voltage; and a third transistor having a third threshold voltage that is lower than the second threshold voltage.	With respect to claim 11, claim 11 of ‘626 recites wherein: the first transistor and the second transistor are different in terms of a first manner selected from a group of manners including: different gate materials, different materials of corresponding polarization modulation portions, different thicknesses of corresponding active portions, different material compositions of corresponding active portions, and different structures of corresponding active portions; and the second transistor and the third transistor are different in terms of a second manner selected from the group of manners, wherein the first manner is different from the second manner.	With respect to claim 12, claim 12 of ‘626 recites wherein: at least two of the first transistor, the second transistor and the third transistor are different in terms of at least two manners selected from a group of manners including: different gate materials, different materials of corresponding polarization modulation portions, different thicknesses of corresponding active portions, different material compositions of corresponding active portions, and different structures of corresponding active portions.	With respect to claim 13, claim 13 of ‘626 recites wherein: at least one of a first source and a first drain of the first transistor is electrically connected to a ground voltage; and at least one of a third source and a third drain of the third transistor is electrically connected to a positive supply voltage.	With respect to claim 14, claim 14 of ‘626 recites wherein: at least one of the first source and the first drain is electrically connected to an output pin of the circuit.	With respect to claim 15, claim 15 of ‘626 recites wherein a first gate of the first transistor is physically coupled to the third source.	With respect to claim 16, claim 16 of ‘626 recites wherein a second drain of the second transistor is physically coupled to the third source.	With respect to claim 17, claim 17 of ‘626 recites wherein: the first transistor is at least one of: a high voltage enhancement-mode high electron mobility transistor (HV E-HEMT), a low voltage enhancement-mode high electron mobility transistor (LV E-HEMT), and a low voltage depletion-mode high electron mobility transistor (LV D-HEMT); and each of the second transistor and the third transistor is an LV E-HEMT.	With respect to claim 18, claim 18 of ‘626 recites a method, comprising: forming a plurality of active portions over a substrate; forming a plurality of polarization modulation portions each of which is disposed on a corresponding one of the plurality of active portions; and forming a plurality of transistors each of which comprises a source region, a drain region, and a gate structure disposed on a corresponding one of the plurality of polarization modulation portions, wherein a threshold voltage of each of the plurality of transistors has a fixed value, and threshold voltages of the plurality of transistors have in total at least three different fixed values.	With respect to claim 19, claim 19 of ‘626 recites wherein: the plurality of transistors are high electron mobility transistors to be used in a same multi-stage driver circuit; the plurality of transistors comprises: a first transistor having a first threshold voltage, a second transistor having a second threshold voltage that is lower than the first threshold voltage, and a third transistor having a third threshold voltage that is lower than the second threshold voltage.	With respect to claim 20, claim 20 of ‘626 recites wherein: the first transistor and the second transistor are different in terms of a first manner selected from a group of manners including: different gate materials, different materials of corresponding polarization modulation portions, different thicknesses of corresponding active portions, different material compositions of corresponding active portions, and different structures of corresponding active portions; and the second transistor and the third transistor are different in terms of a second manner selected from the group of manners, wherein the first manner is different from the second manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chern et al. (U.S. Patent No. 9,793,389 B1) discloses a HEMT device.
Bayruns et al. (U.S. Publication No. 2019/0326425 A1) discloses a HEMT device.
Chen et al. (U.S. Publication No. 2019/01140637 A1) discloses a HEMT device.
Saito et al. (U.S. Publication No. 2014/0077217 A1) discloses a HEMT device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818